COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-071-CR
 
 
DONALD 
LEE FRISBEE                                                            APPELLANT
 
V.
 
THE STATE OF 
TEXAS                                                                  STATE
   
----------
FROM 
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant's Motion For Voluntary Dismissal Of Appeal.”  
The motion complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
 
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
December 16, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.